Exhibit 10.4

EXECUTION COPY

ADVISORY SERVICES AGREEMENT

This ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into as of
April 29, 2010, by and among WLR-Greenbrier Rail Inc., a Delaware corporation
(the “Company”) and Greenbrier Leasing Company LLC, an Oregon limited liability
company (“GLC”).

Background

WHEREAS, GLC has staff skilled in strategy development, strategic planning,
corporate development, marketing, remarketing, financial modeling, financing
capabilities, structuring experience and knowledge, engineering, back office
capabilities and other advisory skills, services and knowledge of and in the
railcar industry, including, but not limited to, the railcar leasing industry
(the “Advisory Services”);

WHEREAS, GLC has provided the Company with the Advisory Services in connection
with the closing of a railcar leasing opportunity for WL Ross-Greenbrier Rail
Holdings I LLC (“Holdings”) and WL Ross-Greenbrier Rail I LLC (“WLRGR”), both
affiliates of the Company;

WHEREAS, the Company desires to, pursuant to this Agreement, compensate GLC for
the Advisory Services it and its affiliates have provided to the Company to
date;

WHEREAS, the Company desires to exclusively hire GLC to provide the Advisory
Services in the future in connection with future business opportunities and the
Company’s general business operations; and

WHEREAS, GLC has provided Advisory Services, and is willing to provide Advisory
Services to the Company, all upon the terms and conditions set forth in this
Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1. Engagement. Upon the terms and conditions herein set forth, the Company
hereby engages GLC on an exclusive basis for the Term (as defined below) to
provide Advisory Services to the Company as requested from time to time by the
Company in consideration for the compensation provided for in Section 3 below
(provided nothing herein shall prevent any investor or owner of the Company from
pursuing other rail opportunities). The Advisory Services shall be performed
under the direction of the Company’s Board of Directors. In consideration of the
remuneration herein specified, GLC accepts such engagement and agrees to perform
the Advisory Services specified herein. Upon written agreement of the parties,
the provision of Advisory Services may also include GLC assisting the Company
with refinancing indebtedness of the Company and/or its subsidiaries, in which
case, GLC shall be appointed as the exclusive advisor in connection with such
refinancing and Exhibit A (referenced below) shall be updated to reflect
mutually agreed upon fees customary in the industry payable for the provision of
such services.

 

Page 1 of 8—ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

2. Term. This Agreement shall commence on the date hereof and shall terminate
upon the sale, liquidation or dissolution of Holdings and WLRGR (the “Term”).

3. Advisory Fee; Success Fee; Deferred Fee.

(a) In consideration of GLC’s providing Advisory Services hereunder, the Company
shall pay GLC an advisory fee, success fee and deferred fee for any refinancing,
each as described in Exhibit A attached hereto (collectively, the “Fees”).

(b) In addition to the Fees, the Company shall reimburse GLC promptly upon
request for all reasonable out-of-pocket fees and expenses incurred by GLC in
connection with GLC’s obligations hereunder, provided that such out-of-pocket
fees and expenses have been approved by the Company, with such approval not to
be unreasonably withheld.

(c) On or before the expiration of the Term of this Agreement (the “Expiration
Date”), the Company will pay GLC any unpaid fees due through the Expiration
Date.

(d) With the prior written consent of the Company not to be unreasonably
withheld, GLC may assign to an affiliate of GLC any fees or reimbursable costs
and expenses due to GLC from the Company.

4. Additional Rights and Obligations of the Parties.

(a) During the Term, GLC shall maintain in its employ, or otherwise have
available to it through affiliates or otherwise, personnel in its judgment
sufficient in number and adequate in ability to perform all Advisory Services
that GLC is required to perform under this Agreement.

(b) The Company shall at all times cooperate with GLC.

(c) GLC shall diligently and faithfully perform its obligations under this
Agreement.

(d) The Company covenants and agrees that at all times during the Term Holdings
shall have no operations and shall not engage in any business other than as a
holding company owning 100% of WLRGR.

(e) A “New Owner Event” shall mean the issuance, sale or other transfer of any
interests, including any membership interests, securities, participations or
otherwise, in Holdings or WLRGR, to a third-party. The Company covenants and
agrees that at all times during the Term that the Company, Holdings and WLRGR
shall not engage in a New Owner Event without the written consent of GLC which
consent shall not be unreasonably withheld; provided, however, such prior
written consent shall not be required if and to the extent that following
consummation of such New Owner Event, the percentage of distributions to the

 

Page 2 of 8—ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

Company payable to GLC hereunder is adjusted in a manner that is not unfavorable
to GLC so that, following the occurrence of such New Owner Event, the aggregate
Advisory Fees expected to be earned by GLC during the remaining Term would be
not less than the aggregate Advisory Fees expected to be earned by GLC during
the remaining Term had such New Owner Event not occurred (i.e. such New Owner
Event is economically neutral to GLC).

5. Indemnification.

(a) Indemnification. Each party agrees to indemnify and hold harmless the other
party (the “Indemnified Party”) (including its affiliates and its and their
respective principals, officers, directors, shareholders, partners, members,
managers and employees) from and against, and pay or reimburse the Indemnified
Party and such other indemnified persons for, any and all actions, claims,
demands, proceedings, investigations, inquiries, liabilities, obligations,
fines, deficiencies, costs, expenses, royalties, losses and damages (whether or
not resulting from third party claims) related to or arising out such party’s
breach of this Agreement, gross negligence, willful misconduct, bad faith or
knowing violation of applicable law, and to reimburse the Indemnified Party and
any other indemnified person for out-of-pocket expenses and reasonable legal and
accounting expenses incurred by it in connection with or relating to
investigating, preparing to defend or defending any actions, claims or other
proceedings (including any investigation or inquiry) arising in any manner out
of or in connection with such party’s breach of this Agreement, gross
negligence, willful misconduct, bad faith or knowing violation of applicable law
(whether or not such indemnified person is a named party in such proceeding);
provided, however, that no party shall not be responsible under this
Section 5(a) for any claims, liabilities, losses, damages or expenses to the
extent that they are agreed by the parties or finally determined in arbitration
or judicially (without right of further appeal) to result from actions taken by
the Indemnified Person (or by any other indemnified person) due to the
Indemnified Party’s (or by any other indemnified person’s) gross negligence,
willful misconduct, bad faith or knowing violation of applicable law.

(b) Limitation on Liability. Except as expressly set forth herein, neither party
makes any representations or warranties, express or implied, in respect of the
Advisory Services, itself or its business. The Company further acknowledges that
GLC’s role under this Agreement is as an advisor only, that GLC does not and
will not have or exercise control over the Company’s affairs and/or governance,
that GLC will have no liability for the actions of its affiliates in the absence
of gross negligence or willful misconduct, and that the Company waives any
claims based on assertions that GLC exercises control or influence over the
Company’s affairs. In no event will any party to this Agreement be liable under
this Agreement for any punitive, exemplary, indirect, special, incidental or
consequential damages, including lost profits or savings, whether or not such
damages are foreseeable, or in respect of any liabilities relating to any third
party claims (whether based in contract, tort or otherwise), unless such damages
are owed and paid by such party to a third party.

(c) Contribution. If and to the extent that the indemnification provided for in
Section 5(a) is not enforceable for any reason, the applicable indemnifying
party agrees to make the maximum contribution possible pursuant to applicable
law to the payment and satisfaction of any actions, claims, liabilities, losses
and damages incurred by the other party or the other indemnified persons for
which they would have otherwise been entitled to be indemnified hereunder.

 

Page 3 of 8—ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Confidentiality. The terms and conditions of this Agreement are
confidential, and except as otherwise required by law, neither party shall
disclose this Agreement or any portion hereof to any person other than its legal
counsel and accountants without prior written consent of the other party.

(b) Marketing Authorization. With the prior consent of the Company not to be
unreasonably withheld, the Company agrees that GLC may use the Company’s name
and logo, and general information concerning the Company’s relationship with
GLC, on GLC’s website and firm brochures, in press releases, advertisements, and
in other related marketing materials. This authorization will extend to reissues
of the advertisements and other marketing tools which GLC may utilize in its
marketing activities.

(c) Notices. All notices, demands and other communications given or delivered
under this Agreement shall be in writing and shall be deemed to have been given
(i) when personally delivered, (ii) 3 business days after being mailed by first
class mail, certified with return receipt requested, or (iii) 1 business day
after delivery to a reputable overnight courier for next business day delivery,
to the following addresses (or such other address as is specified in writing):

Greenbrier Leasing Company LLC

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attn: General Counsel

WLR-Greenbrier Rail Inc.

1166 Avenue of the Americas

New York, New York 10036

Attn: Wendy L. Teramoto

(d) Entire Agreement; Amendment and Modification. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
superseding all prior understandings and agreements whether written or oral.
This Agreement may not be amended or revised except by a writing signed by GLC
and the Company.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns but may
not be assigned (and no duties may be delegated) by any party without the prior
written consent of the other parties hereto. GLC may assign this Agreement, or
the right to receive any amounts due from the Company to GLC hereunder, to any
of its affiliates, in each case, with the prior consent of the Company not to be
unreasonably withheld.

(f) Governing Law; Venue. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW

 

Page 4 of 8—ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS
LAW).

(g) Waiver of Jury Trial. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection herewith or arising out of this Agreement or
any transaction contemplated hereby.

(h) Survival. Upon expiration or termination of this Agreement, all liabilities
and obligations hereunder automatically shall terminate except (i) liability for
breaches by any party prior thereto, (ii) the Company’s obligations under
Section 3 and Exhibit A (with respect to any fees payable or incurred either
prior to or at the termination of this Agreement or following termination), and
(iii) the obligations under Section 5, each of which shall survive the
termination of this Agreement.

(i) Independent Contractor. The parties acknowledge and agree that GLC is and
shall act as an independent contractor of the Company in the performance of its
duties hereunder. GLC is not, and in the performance of its duties will not hold
itself out as, an employee, agent or partner of the Company or any of its
subsidiaries and no party to this Agreement shall take any position inconsistent
with the foregoing.

(j) Counterparts. This Agreement may be signed and delivered in multiple
counterparts (including delivery by means of facsimile), each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[signature page follows]

 

Page 5 of 8—ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Advisory Services
Agreement as of the date first above written.

 

WLR-GREENBRIER RAIL INC. By: /s/ Wendy Teramoto Name: Wendy Teramoto Title: Vice
President GREENBRIER LEASING COMPANY LLC By: /s/ Larry Stanley Name: Larry
Stanley Title: Vice President

 

SIGNATURE PAGE – ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Fees

1. The Company shall pay GLC advisory fees (the “Advisory Fee”) for services
under the Agreement as follows:

(i) Subject to Section 1(ii) below, the Company agrees to pay to GLC, within two
business days following its receipt of any distribution from Holdings (including
any distribution received by the Company in connection with any refinancing of
the indebtedness of WLRGR or from any New Owner Event, a fee equal to [25]% of
such distribution until the total of such distributions from Holdings to the
Company to date, together with any monies the Company received in a New Owner
Event pursuant to Section 2, equals $[24,198,170], plus the amount of any
subsequent capital contributions from the Company to Holdings made prior to the
date of such distribution (collectively, the “Company’s Capital Contributions”),
plus an internal annual rate of return of [20]% on the Company’s Notional
Capital Contribution. Thereafter, the Company agrees to pay to GLC, within two
business days following its receipt of any distribution from Holdings, a fee
equal to [49]% of such distribution.

(ii) The fee payable to GLC under Section 1(i) above or Section 2(i) below, as
the case may be, may be adjusted in good faith by the Company so that the
Company receives an internal rate of return of [20]% on its Notional Capital
Contribution at the same time as GLC receives its proportionate share of fees
hereunder (as adjusted for any participation interests in the Line of Credit (as
defined below) held by GLC or its affiliates).

The Company’s “Notional Capital Contribution” shall equal the Company’s Capital
Contributions plus all amounts advanced from time to time by the Company
(excluding amounts funded through participations) under the Line of Credit
Agreement, dated as of April 29, 2010 (the “Line of Credit “), among WLRGR, the
Company and the other parties thereto.

2. The Company shall pay, or cause to be paid, to GLC a success fee (“Success
Fee”) upon a New Owner Event. Such Success Fee shall be paid as follows:

After payment of any commission or fee owed under that certain Syndication
Agreement dated as of April 29, 2010 plus reimbursement to the Company (and, on
a pro-rata basis, to GLC or its affiliate in respect of any participation
interests) for any outstanding amounts under the Line of Credit
(the “Expenses”), the Company agrees to pay to GLC, within two business days
following its receipt of consideration received in connection with the New Owner
Event (the “Payment”), (i) a fee equal to [25]% of an amount equal to (x) the
Payment minus (y) the Expenses (with (x) minus (y) referred to herein as the
“Net Payment”), until the total of the Net Payment received by Company to date,
together with any monies the Company received as a distribution from Holdings
under Section 1 above, equals the Company’s Capital Contributions to Holdings
plus an internal annual rate of return of [20]% on the Company’s Notional
Capital Contribution; and thereafter, (ii) a fee equal to [49]% of the Net
Payment and the payments under subsection (i) of this paragraph.

3. Limitations on Distributions. The parties agree that, except as expressly
provided herein, nothing in this Exhibit A shall be interpreted to require
Holdings to make any distributions and in no event shall GLC be entitled to any
fee pursuant to this Exhibit A unless and until distributions are made by
Holdings to the Company in accordance with and pursuant to the terms of the



--------------------------------------------------------------------------------

limited liability company agreement of Holdings. For the avoidance of doubt,
prior to making any distribution to the Company using the Payment or the
proceeds of a New Owner Event or refinancing of WLRGR debt, Holdings shall pay
directly to GLC or other applicable person entitled thereto any agreed
arrangement fees.

3. Example calculations of selected provisions under this Exhibit A are attached
hereto as Exhibit A-1.